FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 22, 2021

                                    No. 04-20-00438-CV

                   IN RE Luis and Olga ORTIZ and J.E.N., a minor child

                From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 2020-099-CIV
                       Honorable Enrique Fernandez, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice - not participating
              Rebeca C. Martinez, Chief Justice
              Luz Elena Chapa, Justice

       Real Party In Interest’s motion for rehearing is DENIED.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court